Title: From Thomas Jefferson to Bernard Peyton, 25 May 1821
From: Jefferson, Thomas
To: Peyton, Bernard


Dear Sir
Monticello
May 25. 21.
I inclose you 350. D. of which I pray you to remit 300.D. to John Vaughan of Philadelphia sending with it  at the same time the letter I inclosed to you for him in mine of April 19. with the remainder be pleased to send me 3. boxes of tin, to be bought from Daniel W. & C. Warwick, exactly of the quality of what they furnish to mr Brockenbrough for covering the houses at the University. he pays them 12. D. a box. This may come by water or by waggons. I wrote you on the 23. it has been raining ever since, and our river out of fording. as soon as I know that 2. boat loads of flour have actually started I shall draw on you in favor of Glinn & Mayo. Affectionately yoursTh: Jefferson